UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6930



WALTER SCOTT REYNOLDS,

                                           Petitioner - Appellant,

          versus


DENNIS BIDWELL, Warden, FCI Cumberland,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
99-1270-PJM)


Submitted:   January 31, 2000          Decided:     February 22, 2000


Before WIDENER, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Keith Golden, GOLDEN & MEIZLISH CO., L.P.A., Columbus, Ohio, for
Appellant. Lynne A. Battaglia, United States Attorney, Larry D.
Adams, Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Walter Scott Reynolds appeals the district court order denying

his petition filed under 28 U.S.C. § 2241 (1994).   We have reviewed

the record and the district court memorandum and find no reversible

error.    Accordingly, we affirm on the reasoning of the district

court. See Reynolds v. Bidwell, No. CA-99-1270-PJM (D. Md. May 18,

1999).*   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
May 17, 1999, the district court’s records show that it was entered
on the docket sheet on May 18, 1999. Pursuant to Rules 58 and
79(a) of the Federal Rules of Civil Procedure, it is the date that
the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2